internal_revenue_service number release date index number 1400n ------------------------- ------------------------------ ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------------ telephone number ---------------------- refer reply to cc ita plr-129769-15 date february re request for private_letter_ruling under sec_1400n taxpayer --------------------------------------------------- a b c d e state date1 date2 date3 date4 property ------------------------------------------------------------------------------------ ----------------------------------------------------------------------------- ------------------------- -------------------- ----------------------------- ---------------- -------------------------- --------------------------- -------------------------- --------------------------- ------------------------------------------------------------------------------------------ dear ----------------- this letter responds to a letter dated date submitted by taxpayer requesting a ruling under sec_1400n of the internal_revenue_code facts taxpayer represents that the facts are as follows taxpayer is an individual resident of c a a state limited_liability_company was formed on date1 under the state limited_liability_company act for the purpose of developing and managing a d business in e taxpayer owns all of the membership interests of a and serves as its plr-129769-15 sole manager as a single-member limited_liability_company a is disregarded as an entity separate from its owner taxpayer for federal_income_tax purposes b a state limited_liability_company was formed on date2 under the state revised limited_liability_company act taxpayer owns all of the membership interests of b and serves as its sole manager as a single-member limited_liability_company b is disregarded as an entity separate from its owner taxpayer for federal_income_tax purposes a owns the property a acquired the property on or around date3 and placed the property in service on date4 all of the use of the property is in the gulf_opportunity_zone go_zone at the time of a’s acquisition of the property and at all times thereafter the property is qualified_gulf_opportunity_zone_property go_zone property under sec_1400n on his individual federal_income_tax return for the placed-in-service year of the property taxpayer deducted the 50-percent additional first year depreciation deduction provided under sec_1400n go_zone bonus_depreciation for the property a and b will each restructure its business operations by doing the following transactions cumulatively referred to as the restructure transactions a will distribute the property to taxpayer upon receiving a distribution of the property from a taxpayer will contribute the property to b b and a will enter into an operating_lease pursuant to which b will lease the property to a for use in its d business this lease is not a triple net_lease b will retain certain management and maintenance responsibilities with respect to the property further taxpayer will manage and operate the property for b b was formed for the purpose of acquiring and holding the property and leasing it to a for use in its d business upon distributing the property to taxpayer a will make an election to be an s_corporation after making the s_corporation_election a intends to retain its federal employer_identification_number but it will no longer be disregarded from its owner for federal_income_tax purposes the purpose of the restructure transactions is to provide additional liability protections for taxpayer and a ruling requested taxpayer requests the internal_revenue_service issue the following ruling the restructure transactions will not result in the recapture of any go_zone bonus_depreciation with respect to the property under sec_1400n plr-129769-15 law and analysis sec_1400n generally allows a 50-percent additional first year depreciation deduction for the taxable_year in which go_zone property is placed_in_service by a taxpayer the computation of the allowable go_zone bonus_depreciation and the otherwise allowable_depreciation deduction for go_zone property is made in accordance with rules similar to the rules for 50-percent bonus_depreciation property in sec_1_168_k_-1 iii and of the income_tax regulations see section dollar_figure of notice_2006_77 2006_2_cb_590 as clarified modified and amplified by sec_5 of notice_2007_36 2007_1_cb_1000 go_zone property is depreciable_property that meets all of the requirements in sec_1400n and in section dollar_figure of notice_2006_77 and is not described in section dollar_figure of notice_2006_77 sec_1400n provides that for purposes of sec_1400n rules similar to the recapture rules under sec_179 apply with respect to any go_zone property that ceases to be go_zone property sec_1_179-1 provides the recapture rules under sec_179 section of notice_2006_77 provides the rules for applying the recapture requirement in sec_1400n section dollar_figure of notice_2006_77 provides that if go_zone property is no longer go_zone property in the hands of the same taxpayer at any time before the end of the go_zone property’s recovery_period as determined under sec_167 or sec_168 as applicable then the taxpayer must recapture in the taxable_year in which the go_zone property is no longer go_zone property the recapture_year the benefit derived from claiming the go_zone bonus_depreciation for such property the benefit derived from claiming the go_zone bonus_depreciation for the property is equal to the excess of the total depreciation claimed including the go_zone bonus_depreciation for the property for the taxable years before the recapture_year over the total depreciation that would have been allowable for the taxable years before the recapture_year as a deduction under sec_167 or sec_168 as applicable had the go_zone bonus_depreciation not been claimed regardless of whether such excess reduced the taxpayer’s tax_liability the amount to be recaptured is treated as ordinary_income for the recapture_year for the recapture_year and subsequent taxable years the taxpayer’s deductions under sec_167 or sec_168 as applicable are determined as if no go_zone bonus_depreciation was claimed with respect to the property if subsequent to the recapture_year a change in use of the property results in the property again being go_zone property then the go_zone bonus_depreciation is not allowable for the property in this case the property is nonresidential_real_property before the restructure transactions the property is owned by a because a is a disregarded_entity for federal plr-129769-15 income_tax purposes taxpayer is treated as the owner of the property for federal_income_tax purposes after the restructure transactions the property will be owned by b because b is a disregarded_entity for federal_income_tax purposes taxpayer will continue to be treated as the owner of the property for federal_income_tax purposes accordingly the property is in the hands of the same taxpayer before and after the restructure transactions the issue in this case is whether the property is used in the active_conduct_of_a_trade_or_business by b and taxpayer in the go_zone after the restructure transactions in accordance with sec_1400n section dollar_figure of notice_2006_77 provides the rules applicable to the active_conduct_of_a_trade_or_business requirement in sec_1400n solely for purposes of sec_1400n sec_3 of notice_2006_77 provides that the determination of whether a trade_or_business is actively conducted by the taxpayer is to be made based on all of the facts and circumstances a taxpayer generally is considered to actively conduct a trade_or_business if the taxpayer meaningfully participates in the management or operations of the trade_or_business furthermore for purposes of sec_1400n a member of a limited_liability_company is considered to actively conduct a trade_or_business of the limited_liability_company if the limited_liability_company meaningfully participates through the activities performed by itself or by others on behalf of the limited_liability_company in the management or operations of a trade_or_business in this case all of the use of the property is in the go_zone before and after the restructure transactions after the restructure transactions b will use the property in b’s rental real_estate business b will lease the property to a for use in its d business taxpayer represents that i this lease is an operating_lease and is not a triple net_lease and ii taxpayer will manage and operate the property for b because taxpayer manages and operates the property and the lease between b and a with respect to the property is an operating_lease and is not a triple net_lease b and taxpayer meaningfully participate in the management and operation of the property for purposes of sec_3 of notice_2006_77 accordingly the property is used in the active_conduct_of_a_trade_or_business by b and taxpayer in the go_zone after the restructure transactions see example sec_1 and in sec_3 of notice_2006_77 conclusion based solely on taxpayer’s representations and the relevant law and analysis set forth above we conclude that the restructure transactions will not result in the recapture of any go_zone bonus_depreciation with respect to the property under sec_1400n plr-129769-15 except as specifically set forth above no opinion is expressed or implied concerning the tax consequences of the facts described above under any other provisions of the code including other subsections of sec_1400n specifically no opinion is expressed or implied on whether the property is go_zone property that meets all of the requirements in sec_1400n and in section dollar_figure of notice_2006_77 as clarified modified and amplified by sec_5 of notice_2007_36 in accordance with the power_of_attorney we are sending a copy of this letter to taxpayer’s authorized representative we are also sending a copy of this letter to the appropriate service official this letter_ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely kathleen reed kathleen reed branch chief branch office of associate chief_counsel income_tax and accounting enclosures copy of this letter copy for sec_6110 purposes
